Title: To Thomas Jefferson from Irenée Amelot De Lacroix, 12 March 1808
From: De Lacroix, Irenée Amelot
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston March 12th 1808.
                  
                  In a government, as popular as that of the United States, it is of high importance, that every class of citizens should be honestly informed of those things, which involve their dearest interest. The diffusion of knowledge facilitates the arduous task of rulers, who depend so essentially on the spirit of the governed, to bring about those measures, which tend to the preservation of their honour and liberty. This refflection has induced me, at this eventfull moment to Sound the alarm. Though a mere passenger, I felt it my duty, to warn those navigating the bark of State, against the quicksands and showles, which surround it. I Supposed that in exciting their vigilance, I Should rather aid than impede the operations of the able pilot, to whose Sollicitude and cares she is committed. I have not the presumption to think, that it will afford you a new idea, and must appologize for the extreme frankness which I thought indispensible, at this critical juncture.
                  I rest Satisfied with the testimony of a clear conscience, and crave the indulgence of those, who like you, Sir, may discover many deffects in my attempt.
                  I found this hope, on the uprightness of my intentions, and praying you, to recieve this feeble proof of my zeal, I beg, at the Same time leave, to tender you the Sincere homage of my highest consideration. 
                  I have the honour to be most respectfully, Sir, your most obedient, & most humble Servant,
                  
                     Ir. Am. De Lacroix 
                     
                  
               